351 F.2d 953
Santa MARCO and Ernest Marco, Her Husband, and Catherine Fusco and Salvatore Fusco, Her Husband, Appellants,v.Francis J. PERRY, Jr. and Francis J. Perry, Sr.
No. 15138.
United States Court of Appeals Third Circuit.
Argued September 17, 1965.
Decided November 12, 1965.

Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.
John F. Dougherty, Jr., Philadelphia, Pa. (Bellis, Kolsby & Poplow, Philadelphia, Pa., on the brief), for appellant.
William S. Zink, Camden, N. J. (Bleakly, Stockwell & Zink, Camden, N. J., on the brief), for appellee Francis J. Perry, Jr.
Before BIGGS, Chief Judge, and MARIS and KALODNER, Circuit Judges.
PER CURIAM.


1
This case arises out of a collision between motor vehicles and the only substantial questions presented are whether or not the verdicts were contrary to the weight of the evidence or to the law. We are convinced that they were not. Though the amounts of damages allowed to the plaintiffs are asserted to be inadequate and to represent compromises by the jury, we are not convinced of this. Consequently, the judgments will be affirmed.